Case 14-16083        Doc 43     Filed 12/10/18     Entered 12/10/18 16:14:07          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 16083
         Allen Survillion
         Demetrus McKenzie
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/29/2014.

         2) The plan was confirmed on 07/17/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/19/2017.

         5) The case was Completed on 08/01/2018.

         6) Number of months from filing to last payment: 51.

         7) Number of months case was pending: 55.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $21,720.63.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-16083             Doc 43         Filed 12/10/18    Entered 12/10/18 16:14:07                 Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $10,212.90
           Less amount refunded to debtor                                $370.55

 NET RECEIPTS:                                                                                             $9,842.35


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,063.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $393.09
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,456.09

 Attorney fees paid and disclosed by debtor:                         $300.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 AmeriCash Loans LLC                     Unsecured      1,000.00       1,021.96         1,021.96        102.20        0.00
 Arnold Scott Harris PC                  Unsecured         750.00           NA               NA            0.00       0.00
 Cavalry SPV I LLC                       Unsecured            NA         953.65           953.65          95.37       0.00
 Check N Go                              Unsecured         460.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      6,000.00       5,545.50         5,545.50        554.55        0.00
 Comcast                                 Unsecured         600.00           NA               NA            0.00       0.00
 Commonwealth Edison Company             Unsecured         500.00           NA               NA            0.00       0.00
 Credit Coll                             Unsecured          91.00           NA               NA            0.00       0.00
 Credit Management Lp                    Unsecured          41.00           NA               NA            0.00       0.00
 Enhanced Recovery                       Unsecured         200.00           NA               NA            0.00       0.00
 Illinois Bell Telephone Company         Unsecured           0.00        279.44           279.44          27.94       0.00
 Loyola Medical Center                   Unsecured         100.00           NA               NA            0.00       0.00
 Mcsi Inc                                Unsecured         450.00           NA               NA            0.00       0.00
 Midland Funding                         Unsecured         902.00           NA               NA            0.00       0.00
 NCO Financial Systems Inc               Unsecured         212.00           NA               NA            0.00       0.00
 Overland Bond & Investment Corp         Unsecured            NA         710.99           710.99          71.10       0.00
 Overland Bond & Investment Corp         Secured        3,475.00       3,475.00         3,475.00      3,475.00     336.29
 Peoples Energy Corp                     Unsecured      2,840.00       2,845.21         2,845.21        166.63        0.00
 PYOD                                    Unsecured           0.00      1,150.83         1,150.83        115.08        0.00
 PYOD                                    Unsecured           0.00      1,376.82         1,376.82        137.68        0.00
 Resurgent Capital Services              Unsecured           0.00      1,400.01         1,400.01        140.00        0.00
 Resurgent Capital Services              Unsecured            NA         393.62           393.62          39.36       0.00
 Resurgent Capital Services              Unsecured            NA         434.49           434.49          43.45       0.00
 RJM Acquisitions LLC                    Unsecured         106.00           NA               NA            0.00       0.00
 Rush Hospital                           Unsecured         100.00           NA               NA            0.00       0.00
 Sprint Corp                             Unsecured         816.00        816.08           816.08          81.61       0.00
 Stellar Recovery Inc                    Unsecured      1,086.00            NA               NA            0.00       0.00
 The Outsource Group                     Unsecured         699.00           NA               NA            0.00       0.00
 Trust Rec Sv                            Unsecured          70.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-16083        Doc 43      Filed 12/10/18     Entered 12/10/18 16:14:07             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $3,475.00          $3,475.00           $336.29
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $3,475.00          $3,475.00           $336.29

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $16,928.60          $1,574.97              $0.00


 Disbursements:

         Expenses of Administration                             $4,456.09
         Disbursements to Creditors                             $5,386.26

 TOTAL DISBURSEMENTS :                                                                       $9,842.35


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
